               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Bilal A. Al-Haqq, a/k/a Bilal         )     C/A No.: 1:19-158-DCC-SVH
 Abdullah Al-Haqq, a/k/a Michael       )
 Dion McFadden,                        )
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )
                                       )               ORDER
 Ms. Francis Johnson, I.G. C.; Sgt.    )
 Foglebach; Ms. Tammy Way; Lt.         )
 Eugene Skipper; Ms. Francine          )
 Baughman, O.H.O.,                     )
                                       )
                   Defendants.         )
                                       )

      Bilal A. Al-Haqq (“Plaintiff”), proceeding pro se and in forma pauperis,

brought this action pursuant to 42 U.S.C. § 1983, alleging violations of his

constitutional rights. All pretrial proceedings in this case have been referred

to the undersigned pursuant to the provisions of 28 U.S.C. § 636(b) and Local

Civ. Rule 73.02(B)(2)(d) (D.S.C.). This matter comes before the court on the

following motions filed by Plaintiff: (1) motion to amend the complaint [ECF

Nos. 35]; (2) motion to compel discovery [ECF No. 39]; and (3) motion to

appoint counsel [ECF No. 45].

I.    Factual and Procedural History

      Plaintiff filed this civil action on January 18, 2019, pursuant to 42

U.S.C. § 1983, alleging claims regarding the confiscation of his outgoing legal
mail    while   incarcerated    at   MacDougall      Correctional   Institution

(“MacDougall”). [ECF No. 1].      Plaintiff alleges while at MacDougall, an

inmate informed defendant Tammy Way (“Way”) that Plaintiff had “placed

her name in [his] legal for tampering with the mailing of [his] legal mail.”

[ECF No. 1 at 5–6]. Plaintiff alleges Way opened Plaintiff’s legal mail on May

23, 2019, and gave it to defendant Lt. Eugene Skipper (“Skipper”), “who

shared a relationship with Ms. Way.” Id. Skipper ordered Plaintiff to report

to Skipper’s office, where Way and defendant Sgt. Foglebach (“Foglebach”),

were reviewing his legal work. Id.

       Plaintiff was “charged with abuse of privilege and given restriction

time.” Id. Plaintiff alleges “[t]here was no contraband in the legal mail and

[his] legal mail was never returned to [him].” Id. The complaint alleges that

Plaintiff could not litigate his case “due to critical and pertinent information

be[ing] confiscated.” Id. at 7. Plaintiff requests compensatory and punitive

damages, as well as injunctive relief in the form that his paperwork be

returned. Id.

       On May 31, 2019, Plaintiff filed a “motion for leave to file an amended

and supplemental complaint,” but did not include a proposed amended

complaint [ECF No. 20]. The Honorable Mary Gordon Baker, United States

Magistrate Judge, issued an order on June 20, 2019, noting that Plaintiff’s

motion: (1) did not clarify whether his proposed claims of inadequate

                                       2
treatment and unsafe prison conditions were based on events that happened

after the May 23, 2017 incident at issue in the complaint; (2) did not specify

any defendants to whom his proposed conditions of confinement claim

related; (3) did not move for the South Carolina Department of Corrections

(“SCDC”) to be added as a named despite requesting injunctive relief from

this entity; and (4) failed to provide a proposed amended complaint. [ECF No.

25]. Judge Baker instructed Plaintiff to file a proposed amended complaint

containing all allegations against all defendants in one filing by July 8, 2019,

and held the motion to amend in abeyance. Id. at 3–4.

      On July 22, 2019, Judge Baker issued an order denying Plaintiff’s

motion to amend the complaint, as he had not filed a proposed amended

complaint or otherwise clarified the issues raised by Judge Baker. [ECF No.

33]. Also on July 22, 2019, but not docketed until July 23, 2019, Plaintiff

submitted a document titled “Plaintiff’s Amended and Supplemental

Complaint” [ECF No. 35], which the Clerk’s office interpreted as a new

motion to amend the complaint. On July 26, 2019, the case was reassigned to

the undersigned for reasons unrelated to the facts of the case.

II.   Discussion

      A.    Motion to Amend [ECF No. 35]

      Plaintiff’s motion to amend alleges that Ms. Chapman, a mailroom

supervisor at MacDougall, allowed and assisted Way in confiscating his legal

                                       3
mail, but provides no further allegations against Chapman, Way, or any

other defendants. Judge Baker previously advised Plaintiff that “an amended

pleading ordinarily supersedes the original [complaint] and renders it of no

legal effect. [ECF No. 25 at 3–4]. Even if Plaintiff had timely submitted his

motion, it is nevertheless deficient because it does not contain specific

allegations that form the basis of the first complaint and fails to address any

of the issues outlined in Judge Baker’s June 20, 2019 order. Therefore,

Plaintiff’s motion to amend is denied.

      B.    Motion to Compel [ECF No. 39]

      Plaintiff’s motion to compel appears to seek responses to his requests

for production and requests for admission, but makes no argument as to any

particular request. Defendants’ response attached responses to the discovery

served on Plaintiff on July 1, 2019. In his reply, Plaintiff accuses defendants

of being untruthful in discovery and argues that the responses contradict

other documents in the case, but he fails to attach the referenced documents.

Without more, the undersigned is constrained to deny Plaintiff’s motion to

compel.

      C.    Motion to Appoint Counsel

      Plaintiff has filed a motion for the court to appoint him counsel. [ECF

No. 51]. There is no right to appointed counsel in 42 U.S.C. § 1983 civil rights

cases. Cf. Hardwick v. Ault, 517 F.2d 295, 298 (5th Cir. 1975). While the

                                         4
court is granted the power to exercise its discretion to appoint counsel for an

indigent in a civil action, 28 U.S.C. § 1915(e)(1); Smith v. Blackledge, 451

F.2d 1201 (4th Cir. 1971), such appointment “should be allowed only in

exceptional cases.” Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975).

Plaintiff has not shown that any exceptional circumstances exist in this case.

      After a review of the file, this court has determined that there are no

exceptional or unusual circumstances presented that would justify the

appointment of counsel, nor would Plaintiff be denied due process if an

attorney were not appointed. Whisenant v. Yuam, 739 F.2d 160 (4th Cir.

1984). In most civil rights cases, the issues are not complex, and whenever

such a case brought by an uncounseled litigant goes to trial, the court

outlines proper procedure so the uncounseled litigant will not be deprived of a

fair opportunity to present his or her case. Accordingly, Plaintiff’s request for

a discretionary appointment of counsel under 28 U.S.C. §1915 (e)(1) is denied.

      IT IS SO ORDERED.


September 10, 2019                          Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        5
